Exhibit 10.4

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

(CASH ONLY)

UNDER THE

CITY NATIONAL CORPORATION

2008 OMNIBUS PLAN

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (CASH ONLY) is made as of  between
CITY NATIONAL CORPORATION, a Delaware corporation (the “Company”), and employee
of the Company or a subsidiary of the Company (“Colleague”), with reference to
the following:

 

A.                                    On April 23, 2008 the shareholders of the
Company adopted the City National Corporation 2008 Omnibus Plan, as amended from
time to time thereafter (the “Plan”), pursuant to which the Compensation,
Nominating & Governance Committee of the Board of Directors (the “Committee”)
may award selected officers and other Company or Company subsidiary employees
restricted shares, restricted units, including restricted stock units payable
solely in cash, or other deferred Awards of the Company’s common stock (the
“Common Stock”).

 

B.                                    The Committee has determined to grant to
Colleague an award of restricted stock units payable in cash only and dividend
equivalent units pursuant to the terms and conditions of this Agreement.

 

1.                                      Grant of Restricted Stock Unit Award.

 

(a)                                 Details of Award.  Pursuant to the Plan, the
Company hereby grants a Restricted Stock Unit Award (as defined in the Addendum
to this Agreement) with the following terms:

 

(i)                                     Number of Restricted Stock Units to be
issued: units awarded (the “Restricted Stock Units”);

 

(ii)                                  The date of the Award  (the “Award Date”);
and

 

(iii)                               The consideration, if any, for the
Restricted Stock Units:  Colleague’s Employment with the Company.

 

(b)                                 Restricted Stock Unit Account.  The
Restricted Stock Unit Award will be credited to Colleague’s Restricted Stock
Unit Account as of the Award Date and upon satisfaction of the conditions of
this Agreement.

 

2.                                      Restricted Stock Units.  Colleague
hereby accepts the Restricted Stock Units and agrees with respect thereto as
follows:

 

1

--------------------------------------------------------------------------------


 

(a)                                 Forfeiture. In the event of termination of
Colleague’s employment with the Company or employing subsidiary for any reason
other than (i) death or (ii) Total Disability, or except as otherwise provided
in the last sentence of subparagraph (b) of this Paragraph 2, Colleague shall,
for no consideration, forfeit to the Company all Restricted Stock Units to the
extent then subject to forfeiture.

 

(b)                                 Lapse of Forfeiture Restrictions.  All
Restricted Stock Units are subject to forfeiture, as provided in subparagraph
(a), until the forfeiture restrictions lapse in accordance with the following
schedule provided that Colleague has been continuously employed by the Company
from the Award Date through the lapse date:

 

 

 

Percentage of

 

 

 

Time From

 

Restrictions Which

 

Total Percentage of

 

Date of Award

 

Lapse (Vesting)

 

Restrictions Lapsed

 

 

 

 

 

 

 

After 1 year

 

0

%

0

%

After 2 years

 

25

%

25

%

After 3 years

 

25

%

50

%

After 4 years

 

25

%

75

%

After 5 years

 

25

%

100

%

 

Notwithstanding the foregoing, the forfeiture restrictions shall lapse as to all
of the Restricted Stock Units on the earlier of (i) subject to the discretion of
the Committee, the occurrence of a Change in Control Event (as such term is
defined in the Plan), or (ii) the date Colleague’s employment with the Company
is terminated by reason of death or Total Disability. In the event Colleague’s
employment is terminated for any other reason, the Committee or its delegate, as
appropriate, may, in the Committee’s or such delegate’s sole discretion, approve
the lapse of forfeiture restrictions as to any or all Restricted Stock Units
still subject to such conditions, such lapse to be effective on the date of such
approval or Colleague’s termination date, if later.

 

(c)                                  Restricted Stock Unit Accounts/Dividend
Equivalent Unit Accounts.  A Colleague’s Restricted Stock Unit Account and
Dividend Equivalent Unit Account shall be memorandum accounts on the books of
the Company. The Restricted Stock Units credited to a Restricted Stock Unit
Account and Dividend Equivalent Units credited to the Colleague’s Dividend
Equivalent Unit Account shall be used solely as a method for the determination
of the amount of cash to be eventually distributed to the Colleague in
accordance with the Addendum to this Agreement. The Restricted Stock Units and
the Dividend Equivalent Units shall not be treated as property or as a trust
fund of any kind. The Colleague shall not be entitled to any voting or other
stockholder rights with respect to Restricted Stock Units awarded or credited
under the Plan. The number of Restricted Stock Units credited (and the amount of
cash to which the Colleague is entitled under the Plan) shall be subject to
adjustment in accordance with the terms of the Plan.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Dividend Equivalents.  Colleague’s Dividend
Equivalent Unit Account shall be credited with Dividend Equivalent Units in an
amount equal to the dividend per Share for the applicable dividend payment date
(which, in the case of any dividend distributable in property other than Shares,
shall be the per Share value of such dividend, as determined by the Company for
purposes of income tax reporting) times the number of Restricted Stock Units
held by Colleague on the record date for the payment of such dividend.  Dividend
Equivalent Units credited to Colleague’s Dividend Equivalent Unit Account shall
vest and be paid at the same time as the underlying Restricted Stock Units for
which such Dividend Equivalent Units were credited vest and are paid, and may be
subject to forfeiture in the same manner as the underlying Restricted Stock
Units for which such Dividend Equivalent Units were credited.

 

(e)                                  Nontransferability.  The Restricted Stock
Units and the Dividend Equivalent Units and the rights and interests of the
Colleague under this Agreement may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of prior to
distribution.

 

3.                                      Withholding of Tax.  The receipt of cash
upon distribution may result in income to you for federal or state tax
purposes.  To the extent that you become subject to taxation, you shall deliver
to the Company at the time of such receipt such amount of money or shares of
unrestricted Common Stock, as the Company may require to meet its withholding
obligation under applicable tax laws or regulations.  If you fail to do so, the
Company is authorized to withhold from any cash remuneration then or thereafter
payable to you for any tax required to be withheld by reason of such resulting
compensation income.  Your delivery of Shares to meet the tax withholding
obligation is subject to the Company’s Securities Trading Policy as may be in
effect from time to time.  [You must have owned any Common Stock you deliver for
at least six months.]  Any Common Stock you deliver or which is withheld by the
Company will be valued on the date of which the amount of tax to be withheld is
determined.  Any fractional shares of Common Stock resulting from withholding of
taxes will be paid to you in cash. [See comment to Participant’s Addendum]

 

4.                                      Limitation on Transfer.  Other than upon
death or pursuant to a DRO, the Restricted Stock Units and all rights granted
under this Agreement are personal to Colleague and cannot be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and will not be subject to execution, attachment or similar
processes.  [Isn’t this duplicative of 2(e)?]

 

5.                                      Plan and Addendum
Incorporated/Availability.  Colleague acknowledges that the Company has made
available a copy of the Plan and the Addendum to this Agreement, and agrees that
this Award of Restricted Stock Units and Dividend Equivalent Units shall be
subject to all of the terms and conditions set forth in the Plan and the
Addendum, including future amendments thereto, if any, pursuant to the terms
thereof, which Plan and Addendum are incorporated herein by reference as a part
of this Agreement. In the event of any conflict between the Plan, the Addendum
and this Agreement, the provisions of the Plan will prevail.  Colleague’s rights
hereunder are subject to modification or termination in certain events, as
provided in the Plan, including without limitation such rules

 

3

--------------------------------------------------------------------------------


 

and regulations as may from time to time be adopted or promulgated in accordance
with paragraph 1.3 of the Plan.  Capitalized terms not defined in this Agreement
shall have the meanings set forth in the Plan and the Addendum.

 

6.                                      Employment Relationship.  For purposes
of this Agreement, Colleague shall be considered to be in the employment of the
Company as long as Colleague remains a Colleague of either the Company, any
successor corporation or a parent or subsidiary corporation (as defined in
section 424 of the Internal Revenue Code) of the Company or any successor
corporation.  Any question as to whether and when there has been a termination
of such employment, and the cause of such termination, shall be determined by
the Committee, or its delegate, as appropriate, and its determination shall be
final.

 

7.                                      Committee’s Powers.  No provision
contained in this Agreement shall in any way terminate, modify or alter, or be
construed or interpreted as terminating, modifying or altering any of the
powers, rights or authority vested in the Committee or, to the extent delegated,
in its delegate pursuant to the terms of the Plan or resolutions adopted in
furtherance of the Plan, including, without limitation, the right to make
certain determinations and elections with respect to the Restricted Stock Units
and Dividend Equivalent Units.  All decisions of the Committee (as established
pursuant to the Plan) with respect to any questions concerning the application,
administration or interpretation of the Plan will be conclusive and binding on
the Company and Colleague.

 

8.                                      Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under Colleague.

 

9.                                      Dispute Resolution.  If a dispute arises
between Colleague and Company in connection with the Restricted Stock Unit
Award, including Dividend Equivalent Units, the dispute will be resolved by
binding arbitration with the American Arbitration Association (AAA) in
accordance with the AAA’s Commercial Arbitration Rules then in effect.

 

10.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
California.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Colleague has executed this Agreement,
all as of the date first above written.

 

 

 

 

CITY NATIONAL CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Christopher J. Carey, Executive Vice

 

 

President, Chief Financial Officer

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

Colleague

 

5

--------------------------------------------------------------------------------